             Case 3:21-mj-05040-DWC Document 12 Filed 03/04/21 Page 1 of 3


 1                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 2
        UNITED STATES OF AMERICA,
 3                                                          Case No. MJ21-5040
               Plaintiff,
                                                            DETENTION ORDER
 4                     v.

 5      DEVAN LEE KLUGE,
                       Defendant.
 6

 7
           THE COURT accepts the stipulation to detention, without prejudice, offered by
 8
     the defense and agreed to by the Government, and also finds that no condition or
 9
     combination of conditions which defendant can meet will reasonably assure the
10
     appearance of the defendant as required and/or the safety of any other person and the
11
     community.
12
           This finding is based on 1) the nature and circumstances of the offense(s)
13
     charged, 2) the weight of the evidence against the person; 3) the history and
14
     characteristics of the person; and 4) the nature and seriousness of the danger release
15
     would impose to any person or the community.
16

17
                            Findings of Fact/ Statement of Reasons for Detention
18
           Danger to the community, which the Pretrial Services Report (Dkt. 9) shows by
19
           clear and convincing evidence, based on repeated violent criminal conduct in
20
           criminal history; and allegations concerning possession of explosive devices in
21
           the Complaint (Dkt. 1) concerning the current offense.
22

23
           Risk of failure to appear, and risk of flight, based on absconding from supervision
24
           between December 8, 2020 and December 24, 2020, along with multiple failures

                                                 1
          Case 3:21-mj-05040-DWC Document 12 Filed 03/04/21 Page 2 of 3


 1       to appear, and another incident where he absconded from supervision in state

 2       court, as shown by a preponderance of the evidence by information contained in

 3       the Pretrial Services Report (Dkt. 9), and the Supplemental Pretrial Services

 4       Report.

 5

 6       And, criminal history of committing new offenses while on supervision, and an

 7       ongoing restraining order in state court, shows the defendant would be a danger

 8       to the community and to specific persons if released, also shown by clear and

 9       convincing evidence in the Pretrial Services Report (Dkt. 9) and the Supplemental

10       Pretrial Services Report.

11

12       This order is entered without prejudice; the defendant may make a motion in the

13       future for a detention review hearing.

14

15

16

17                                   Order of Detention

18

19

20   <   The defendant shall be committed to the custody of the Attorney General for

21       confinement in a corrections facility separate, to the extent practicable, from

22       persons awaiting or serving sentences or being held in custody pending

23       appeal.

24   <   The defendant shall be afforded reasonable opportunity for private

         consultation with counsel.
                                                  2
          Case 3:21-mj-05040-DWC Document 12 Filed 03/04/21 Page 3 of 3


 1   <   The defendant shall on order of a court of the United States or on request of

 2       an attorney for the Government, be delivered to a United States Marshal for

 3       the purpose of an appearance in connection with a court proceeding.

 4
                                                     March 4, 2021

                                               A
 5

 6                                             Theresa L. Fricke
                                               United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                           3
